Exhibit 10.3
TRANSITION SERVICES AGREEMENT
     This Transition Services Agreement (this “Agreement”) is entered into as of
this 14th day of February, 2011, by and between The Summit Group, Inc., a South
Dakota corporation (“SGI”), and Summit Hotel OP, LP, a Delaware limited
partnership (“Summit OP”).
Recitals
     A. Summit Hotel Properties, LLC, a South Dakota limited liability company
(the “Predecessor”), and its subsidiaries are engaged in the business of owning
premium-branded limited-service and select-service hotels in the upscale and
midscale without food and beverage segments of the U.S. lodging industry (the
“Business”).
     B. SGI and its Affiliates (as defined in Section 5 hereof) currently
provide services to the Predecessor and its subsidiaries that enable the
Predecessor and its subsidiaries to conduct the Business.
     C. The Predecessor and Summit OP are parties to that certain Agreement and
Plan of Merger, dated as of August 5, 2010 (the “Merger Agreement”), pursuant to
which, among other things, the Predecessor has agreed to merge with and into
Summit OP with Summit OP surviving such merger, and, as a matter of law, Summit
OP will succeed to all of the assets and liabilities of the Predecessor,
including, without limitation, the assets and liability attributable to the
Business.
     D. In order to facilitate the transition of the Business to Summit OP,
Summit OP desires SGI to provide, and SGI is willing to provide or cause its
Affiliates to provide certain transitional services to Summit OP and its
Affiliates, on the terms and conditions set forth herein.
Agreement
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties do hereby agree as follows:
     Section 1. Services. During the Term (as defined in Section 4 hereof), SGI
shall provide, or cause its Affiliates to provide to the Summit Entities (as
defined below) such services related to the Business as the Summit Entities
shall reasonably request from time to time (the “Services”). Services shall be
provided to the Summit Entities at reasonable times and upon reasonable notice,
as mutually agreed to by the parties. For purposes of this Agreement, the term
“Summit Entities” shall mean Summit Hotel Properties, Inc., a Maryland
corporation (“Summit REIT”), Summit OP and their respective subsidiaries.
     Section 2. Fees.
          (a) SGI and its Affiliates shall provide Services hereunder to the
Summit Entities at their fully-loaded cost. In addition, Summit OP shall
reimburse SGI or its Affiliates

 



--------------------------------------------------------------------------------



 



for any actual and reasonable out-of-pocket costs or expenses incurred by SGI or
its Affiliates in connection with providing Services hereunder.
          (b) Not more than thirty (30) days following the end of each calendar
month during the Term, if any costs or out-of-pocket expenses have been incurred
and not previously reimbursed, SGI shall invoice Summit OP for the Services
performed by SGI or its Affiliates for the Summit Entities under this Agreement
during the preceding calendar month. All such invoices shall be paid by Summit
OP in full within thirty (30) days after receipt thereof. Summit OP shall pay
all federal, state, and local taxes based upon or arising out of such Services
having been rendered under this Agreement.
     Section 3. Limitation on Damages. IN NO EVENT SHALL A PARTY OR ITS
RESPECTIVE AFFILIATES OR ANY OF THEIR PARTNERS, MEMBERS, STOCKHOLDERS, MANAGERS,
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, REPRESENTATIVES OR SUBCONTRACTORS BE
LIABLE REGARDLESS OF THE FORM OF ACTION OR LEGAL THEORY FOR INDIRECT, SPECIAL,
PUNITIVE, EXEMPLARY, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND RELATED TO
THE PERFORMANCE OR NON-PERFORMANCE OF THIS AGREEMENT INCLUDING WITHOUT
LIMITATION LOST PROFITS, LOSS OF DATA (OTHER THAN LIABILITY FOR THE COST OF
REENTRY OF SUCH DATA) OR BUSINESS INTERRUPTION.
     Section 4. Effective Time; Service Period.
          (a) This Agreement shall become effective, without further action by
either party, upon the consummation of Summit REIT’s initial public offering
(the “Effective Time”). This Agreement shall continue indefinitely, provided
that either party may terminate this Agreement upon thirty (30) days advanced
written notice to the other party (the “Term”). Further, either party may
terminate this Agreement immediately upon written notice to the other party upon
the material breach or failure by the other to perform its obligations hereunder
(including any nonpayment referred to in Section 2 above), which material breach
or failure is not cured within ten (10) days after written notice of such breach
or failure is given by the non-breaching party to the breaching party, or, in
the case of nonpayment, which nonpayment is not cured within fifteen (15) days
after written notice is given.
          (b) The provisions of Section 2, Section 3, Section 4(b), Section 5,
Section 6 and Section 7 shall survive any termination of this Agreement or any
Services provided hereunder.
     Section 5. Indemnification. Summit OP hereby agrees to indemnify, protect
and hold SGI, its Affiliates and their respective employees, agents, officers,
directors, partners, members, managers, stockholders and representatives (each,
an “Indemnified Party”) harmless from and against any and all claims,
liabilities, damages, including costs or expenses related thereto and reasonable
attorneys’ fees, incurred by any Indemnified Party as a result of SGI or its
Affiliates providing Services to the Summit Entities pursuant to this Agreement,
except for losses directly resulting from the gross negligence or willful
misconduct of an Indemnified Party. For purposes of this Agreement, the term
“Affiliate” shall mean, with respect to any person or entity, another

2



--------------------------------------------------------------------------------



 



person or entity that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with such
person or entity.
     Section 6. Further Assurances. In the event Kerry W. Boekelheide ceases
serving as an executive officer of Summit REIT, SGI will assign and transfer all
of its right, title and interest in the real, person and intangible property
related to the Business to Summit OP in exchange for nominal consideration.
     Section 7. Miscellaneous.
          (a) Notice. Any notices or other communications required or permitted
under, or otherwise in connection with this Agreement, shall be in writing and
shall be deemed to have been duly given: (i) when delivered in person, (ii) upon
confirmation of receipt when transmitted by facsimile transmission, (iii) on
receipt after dispatch by registered or certified mail, postage prepaid,
addressed, or (iv) on the next business day if transmitted by national overnight
courier, in each case as follows:

         
 
  If to SGI:   The Summit Group, Inc.
 
      2701 S. Minnesota Avenue, Suite 6
 
      Sioux Falls, South Dakota 57105
 
      Attention: Kerry W. Boekelheide
 
      Fax: (605) XXX-XXXX
 
       
 
  If to Summit:   Summit Hotel Properties, Inc.
 
      2701 S. Minnesota Avenue, Suite 6
 
      Sioux Falls, South Dakota 57105
 
      Attention: Daniel P. Hansen
 
      Fax: (605) 362-9388

or to such other place and with such other copies as either party may designate
as to itself by written notice to the others.
          (b) No Third Party Beneficiaries. Except as expressly provided herein,
nothing herein is intended to confer upon any person, other than the parties and
their respective permitted assignees, any rights, obligations or liabilities
under or by reason of this Agreement.
          (c) No Assignment. Neither this Agreement nor any rights or
obligations hereunder shall be assignable by either of the parties hereto,
provided that either party may delegate all or any portion of its obligations to
perform Services under this Agreement to one or more of its Affiliates.
          (d) Independent Contractor. The parties hereto understand and agree
that this Agreement does not make either of them an agent or legal
representative of the other for any purpose whatsoever. No party is granted, by
this Agreement or otherwise, any right or authority to assume or create any
obligation or responsibility, express or implied, on behalf of or in the name of
any other party, or to bind any other party in any manner whatsoever. Each party
expressly acknowledges (i) that each party is an independent contractor with
respect to the other

3



--------------------------------------------------------------------------------



 



in all respects, including, without limitation, the provision of the Services,
and (ii) that the parties are not Partners, joint venturers, employees or agents
of or with each other.
          (e) Modifications and Amendments. This Agreement may be amended,
modified, or supplemented only by written agreement of the parties.
          (f) Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of South Dakota, without regard to
laws that may be applicable under conflicts of laws principles.
          (g) Headings. The underlined headings contained in this Agreement are
for convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
          (h) Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement with the same effect as if
the counterpart signatures were upon the same instrument.
          (i) No Representations or Warranties. The parties acknowledge that
neither party has made or is making any representations or warranties whatsoever
to the other, implied or otherwise, under this Agreement.
          (j) Successors. This Agreement shall be binding upon and shall inure
to the benefit of the parties and their respective successors.
[Signatures appear on the following page.]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            THE SUMMIT GROUP, INC.
      By:   /s/ Kerry W. Boekelheide         Name:   Kerry W. Boekelheide       
Title:   Chairman        SUMMIT HOTEL OP, LP

By: Summit Hotel GP, LLC, its general partner

By: Summit Hotel Properties, Inc., its sole member
      By:   /s/ Kerry W. Boekelheide         Name:   Kerry W. Boekelheide       
Title:   Executive Chairman     

